B. & K. executed a written instrument, by which they promised to pay to D. or order $125.00, on or before the first of November following ; they also gave a lien on their crops for the current year, and from year to year until paid, it being recited that the note was *294given for advances made by D., and promised to deliver to D. sufficient cotton from their first picking to pay said amount, empowering him to foreclose summarily in case of non-payment. D. wrote his name across the face of the instrument, and P. received it for value before due:Held, that in law D’s. signature was an indorsement, and therefore delivery of cotton to him after P. received the note was not payment thereof. Nor could this written contract be varied by parol so as to make D’s signature an acceptance only.